DETAILED ACTION
Claims 1-5 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed any Information Disclosure Statements. As such, No Information Disclosure Statements have been considered.

Drawings
The drawing submitted on 2/10/2021 are accepted

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1 recites the limitation “a search facility to enable the user of the system” The term “the user” lacks proper antecedent basis as there has not been any specific user of the claimed system introduced. New elements should be introduced with an “a” or “an” and referred to by “the” or “said” thereafter. Examiner’s best guess is that this limitation intends to introduce a new limitation of a user of the system and for the purposes of examination will interpret the claim as such. Appropriate correction is required.” 
Claims 2-5 are rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-5 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “(b) a location based intelligence program adapted to identify digital devices, wherein the system: i. uses the longitude and latitude of a farm address to identify the digital devices within a certain proximity to the farm address,” “ii. dispatches messages to any digital device which comes within a certain proximity of the longitude and latitude of the farm address,” and “iii. has a search facility to enable the user of the system to select any farms in the database with certain characteristic information supplied by the discloser.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A system for identifying digital devices of recipients on farms, the system comprising: (a) a database of information about disclosers including farm addresses of the disclosers,” (computer processor and memory with computer instructions and graphical user interface). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0019]-[0027]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A system for identifying digital devices of recipients on farms, the system comprising: (a) a database of information about disclosers including farm addresses of the disclosers,” (computer processor and memory with computer instructions and graphical user interface).
Claims 2-5 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-5 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-5 do not recite any additional elements beyond the overarching abstract concepts recited by the independent claim.
Regarding claims 1-5, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0019]-[0027]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2007/0262860 to Salinas et al.  (hereafter referred to as Salinas) in view of U.S. Patent Application Publication Number 2006/0200384 to Arutunian et al. (hereafter referred to as Arutunian).
As per claim 1, Salinas teaches: 
A system for identifying digital devices of recipients on farms, the system comprising: (a) a database of information about disclosers including farm addresses of the disclosers (Paragraph Number [0134] teaches advertising and promotion of manufacturers and vendors of any goods and services that are targeted to a specific geographic location(s) such as southern locations, northern locations, state specific, MSA specific, community specific, resort destination(s). Paragraph Number [0114] teaches a use of GPS location is to target ads to users of mobile devices based on geographical location of the users, e.g. to alert users to nearby tourist destinations, points-of-interest, events and venues, eating and shopping establishments, fuel stations, and so on. Paragraph Number [0203] teaches the database(s) are populated automatically by data that is collected from mobile devices, stored on one or more server(s), and processed by one or more algorithms. The results from the algorithms are also be stored in a database and referenced against known datapoints, landmarks, points of interest, etc. Paragraph Number [0243] teaches the system may use a client/server/database model where the server 200 receives the information from the client, e.g. device 100, including but not limited to geographic variables such as latitude and/or longitude, checks the user's position and determines the user's velocity, heading, and so on by comparing information received from the client at different times, then stores the information in a database, looks up relevant information based on criteria stored by the server, and sends back to the user that information that matches one or more criteria).
(b) a location based intelligence program adapted to identify digital devices, wherein the system: i. uses the longitude and latitude of a farm address to identify the digital devices within a certain proximity to the farm address (Paragraph Number [0189] teaches geographic variables comprise GPS coordinates or a portion thereof such as the latitude, longitude, and/or elevation. Geographic variables comprise a telephone number or portion thereof such as the area code (or city code) and the exchange. Geographic variables comprise an IP address or mobile IP address. For example, the IP address may be based on the physical address of the IP address owner identified at a RIR, records of an ISP or other point of access, a cookie, robot, or other software, or another method or method(s). Paragraph Number [0194] teaches the subprocess records the longitude and latitude of the device 100 at time of arrival at visited destination. The subprocess records the longitude and latitude of the device at time of departure from visited destination. The subprocess records the midpoints of the longitudes and latitudes corresponding to time of arrival and departure. The subprocess records other geographic variables such the maximum latitude, minimum latitude, maximum longitude, minimum longitude, elevation, and so on. Paragraph Number [0243] teaches the system may use a client/server/database model where the server 200 receives the information from the client, e.g. device 100, including but not limited to geographic variables such as latitude and/or longitude, checks the user's position and determines the user's velocity, heading, and so on by comparing information received from the client at different times, then stores the information in a database, looks up relevant information based on criteria stored by the server, and sends back to the user that information that matches one or more criteria. For example, with user's velocity, heading and other derived information, the server may determine if user is driving on a road or freeway, and thus, push message(s) that are appropriate for such users).
ii. dispatches messages to any digital device which comes within a certain proximity of the longitude and latitude of the farm address (Paragraph Number [0243] teaches the system may use a client/server/database model where the server 200 receives the information from the client, e.g. device 100, including but not limited to geographic variables such as latitude and/or longitude, checks the user's position and determines the user's velocity, heading, and so on by comparing information received from the client at different times, then stores the information in a database, looks up relevant information based on criteria stored by the server, and sends back to the user that information that matches one or more criteria. For example, with user's velocity, heading and other derived information, the server may determine if user is driving on a road or freeway, and thus, push message(s) that are appropriate for such users. A host application will push message(s), e.g. advertisements, promotions and the like, based on the criteria stored by the server. In other embodiments, the criteria may be stored on the client. In addition to or in lieu of time, date, and spatial and kinetic variables and criteria may include user demographics, preferences, and/or purchasing behavior. In addition, a host application running on the server may save user information in a database for future advertisements, marketing, or promotions. (See also Paragraph Numbers [0202] and [0242])).
Salinas teaches utilizing latitude and longitude of a specific business to determine proximity of digital devices that are travelling near to the business to deliver targeted advertising but does not explicitly teach utilizing a search function to select specific businesses based upon business characteristics which is taught by the following citations from Arutunian:
iii. has a search facility to enable the user of the system to select any farms in the database with certain characteristic information supplied by the discloser. (Paragraph Number [0041] teaches any number of overlays may be added on top of the map layer, with each overlay including additional data of interest. Sometimes, such overlays are purchased from vendors while others are downloaded free from government agencies. In some embodiments, the overlays may comprise information based on vectors, points, or both vectors and points. For example, U.S. city names information 206 may aggregated into a overlay that defines cities using points, which are then drawn as groups of pixels (or icons) on top of the aerial imagery to identify cities and associated information (e.g., state capitals, etc.). In another example, points of interest information 228 or select amenities information 236 may provide similar overlays using points (e.g., identifying restaurants, airports, libraries, museums, amusement parks, shopping centers, grocery stores, etc.). In some cases, the user using filters or searching techniques may access these points of interest. Paragraph Number [0060] teaches the VIEW tab 602 may include an OVERLAYS section 612, which allows users to select various overlays (e.g., parks, schools, neighborhoods, etc.) to apply to an interactive aerial map 614. Each selected overlay may then be associated with a particular color on the map. The OVERLAYS section 612 may also provide access to a customizable overlay via a search field 616, where the user may enter in keywords to identify points of interest (e.g., grocery stores) so that locations associated with such search results may be displayed on the interactive aerial map 614).
Both Salinas and Arutunian are directed to targeted advertising based upon user location. Salinas discloses utilizing latitude and longitude of a specific business to determine proximity of digital devices that are travelling near to the business to deliver targeted advertising. Arutunian improves upon Salinas by disclosing utilizing a search function to select specific businesses based upon business characteristics. One of ordinary skill in the art would be motivated to further include utilizing a search function to select specific businesses based upon business characteristics, to efficiently identify desired businesses that are proximate to a user.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system and method of utilizing latitude and longitude of a specific business to determine proximity of digital devices that are travelling near to the business to deliver targeted advertising in Salinas to further utilize utilizing a search function to select specific businesses based upon business characteristics as disclosed in Arutunian, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, the combination of Salinas and Arutunian teaches each of the limitations of claim 1.
In addition, Salinas teaches:
wherein the digital message is educational information relevant to the specific location (Paragraph Number [0264] teaches services may include training, coaching, practice, tutoring educational programs or the like. A default location may be pre-determined by the computer program or the location may be selected from a group or list of locations. Other defaults may be predetermined depending on product(s) to be promoted. For example, only a single product may be promoted, or multiple products within a single brand, or multiple brands. (See also Paragraph Number [0242])).
As per claim 3, the combination of Salinas and Arutunian teaches each of the limitations of claim 1.
In addition, Salinas teaches:
wherein the database includes a dynamic feed of information relevant to the disclosers. (Paragraph Number [0205] teaches each algorithm utilizes one or more predetermined variables indicated by an asterisk "*". The predetermined variables are established for multiple users based in part on expert knowledge or heuristics. The predetermined variables are established dynamically for individual users. Paragraph Number [0230] teaches alacrity prediction by dynamic range analysis. In particular, after a given T*, the algorithm determines if potential destination(s) are within the maximum dynamic range of the device. Also, the algorithm may optionally determine if the potential destination(s) are above the minimum dynamic range. In one embodiment, the algorithm calculates the maximum dynamic range as measured travel velocity multiplied by the maximum travel time MaxTT*. In another embodiment, the algorithm calculates the minimum dynamic range as the measured travel velocity multiplied by the minimum travel time MinTT*. If the answer is affirmative, then algorithm flags each potential destination as a positive result).
As per claim 4, the combination of Salinas and Arutunian teaches each of the limitations of claim 1.
In addition, Salinas teaches:
wherein the digital message is a market research survey (Paragraph Number [0261] teaches a non-exhaustive list of examples of uses of the systems and methods of the invention are shown in Table 6 and include Distributing targeted messages to potential buyers/lessees/subscribers of products, services, contracts, real estate, and so on; Advertising, marketing, promotion, orders, sales, or subscriptions of products and/or services through an online storefront, portal, search engine, publisher, and so on; Postings, listings, classifieds,  auctions, sales, commentary, blogs, and so on; Polling, surveying, census, and so on).
As per claim 5, the combination of Salinas and Arutunian teaches each of the limitations of claim 1.
In addition, Salinas teaches:
wherein the recipients are selected from a range of longitudes and latitudes within an area outside a particular geographic location (Paragraph Number [0125] teaches based on heading and travel velocity, a mobile device could keep informed the driver of a vehicle of the upcoming destination(s) that are within a range. Thus, an object of the invention is to predict the likelihood or alacrity of a user to go to a particular destination. Paragraph Number [0202] teaches algorithm(s) may be used to predict the user's mode of transportation and the alacrity of the user to go to one or more potential destinations. The algorithm(s) may take into account one or more spatial or kinetic variables--measured and/or derived--including but not limited to geographic variables and temporal variables such as horizontal velocity, vertical velocity, latitude, longitude, altitude, heading, orientation, travel distance, travel time, range and/or past points of reference to predict the most likely destinations among potential destinations or predicts the path of travel. For example, in one embodiment, an algorithm may predict likely destinations in close proximity to the highway, or if not on a highway, in close proximity to the heading. In another embodiment, the algorithm may predict likely destinations in close proximity to the highway or the heading that are within a predetermined range, e.g. 1, 5 or 10 km. (See also Paragraph Numbers [0242] and [0230])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624